Citation Nr: 0028240	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  98-15 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a left ear 
hearing loss disability and, if so, whether the claim is well 
grounded.

2.  Entitlement to an evaluation in excess of zero percent 
for a service-connected right ear hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1950 to April 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued the evaluation for right ear hearing loss at 
zero percent and denied service connection for left ear 
hearing loss.  


FINDINGS OF FACT

1.  The RO denied service connection for left ear hearing 
loss in a rating decision issued in September 1979.  The 
veteran did not appeal.  

2.  The evidence submitted since the September 1979 rating 
decision bears directly and substantially upon the issue at 
hand, and it is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran's claim that he currently has a left ear 
hearing loss disability related to service is accompanied by 
medical evidence to support that allegation.

4.  The claim for service connection for a left ear hearing 
loss disability is plausible.



CONCLUSIONS OF LAW

1.  The September 1979 rating decision which denied service 
connection for left ear hearing loss is final.  38 U.S.C.A. § 
7105(c) (West 1991) (formerly 38 U.S.C. § 4005(c) (1970)); 38 
C.F.R. §§ 3.104(a), 19.153 (1979), 20.302, 20.1103 (1999).  

2.  Evidence received since the final September 1979 
determination wherein the RO denied the claim of service 
connection for left ear hearing loss is new and material, and 
the veteran's claim is reopened.  38 U.S.C.A. §§ 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999). 

3.  The veteran's claim of entitlement to service connection 
for a left ear hearing loss disability is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision dated in September 1979 the RO denied 
entitlement to service connection for left ear hearing loss.  
The RO notified the veteran of that decision by letter dated 
in October 1979.  The veteran did not file an appeal within 
one year.  That decision is final.  

The following evidence was on file at the time of the 
September 1979 rating decision.  

The veteran had active duty from August 1950 to April 1952.  
His DD Form 214 shows that his most significant duty 
assignment was with a tank battalion.  The report of 
separation reflects that he was assigned to an artillery 
division.  

The veteran's service medical records are unavailable, except 
for a copy of the separation examination report.  This copy 
was obtained in May 1952.  In April 1979, the National 
Personnel Records Center (NPRC) notified the RO that the 
veteran's service medical records are presumed to have been 
destroyed in a fire during the early 1970's at the NPRC.  

The separation examination report, dated in April 1952, 
indicates that the veteran's ears were normal.  Whispered 
voice testing was 15/15 in the left ear and 10/15 in he right 
ear.  A slight hearing impairment was noted in the summary of 
defects.  On the accompanying medical history report, the 
veteran denied a history of ear trouble and indicated that he 
did not wear a hearing aid.  His occupation was listed as 
farmer.  

The veteran's initial application for service connection for 
bilateral hearing loss was received in March 1979.  He 
reported a history of noise exposure during service in Korea 
in 1951, associated with artillery fire.  

On VA examination in August 1979, each ear was evaluated.  
Audiometric testing of the left ear revealed pure tone 
thresholds in decibels, from 500 to 4,000 Hertz, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
10
60

70

The diagnosis was bilateral high frequency sensorineural 
hearing loss consistent with acoustic trauma.  

By rating decision dated in September 1979, the RO granted 
service connection for right ear hearing loss and assigned an 
evaluation of zero percent, and denied service connection for 
hearing loss in the left ear, noting that hearing in the left 
ear was normal (15/15) on the discharge examination.  The 
veteran was notified of that decision by letter dated in 
October 1979.  He did not appeal.  

The evidence added to the record since the 1979 rating 
decision includes service personnel records, VA examination 
reports, a private audiological evaluation report, statements 
in support of the claim, and personal hearing testimony.  

In association with an October 1997 statement in support of 
his claim, the veteran submitted private audiometric results, 
dated that same month.  The results have not been 
interpreted, but pure tone audiometry appears to reflect 
hearing disability in both ears.  The reported speech 
discrimination scores also show a hearing loss disability in 
each ear.  The examination report notes the veteran's history 
of noise exposure and indicates that he favored his right 
ear.  

At a VA audiological evaluation in December 1997, the veteran 
reported a history of noise exposure in service.  The report 
notes that the veteran's occupation was accountant.  Each ear 
was evaluated and left ear pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
35
80
80
90

Speech audiometry testing revealed speech recognition ability 
of 40 percent in the left ear.  The diagnosis was severe, 
bilateral, high frequency sensorineural hearing impairments.  

By rating decision dated in May 1998, the RO denied an 
increased evaluation for right ear hearing loss.  The 
decision notes that left ear hearing loss is not service 
connected.  

In a Notice of Disagreement, received in June 1998, the 
veteran indicated that he had been under the impression that 
hearing loss in both ears had been service connected since 
the September 1979 rating decision.  He reiterated his 
contention that he had bilateral hearing loss as a result of 
noise exposure in association with artillery fire during 
service in Korea from 1950 to 1952.  He added that he was a 
cannoneer for two years during that time, which placed him 
right at the artillery piece every time it was fired.  

At a personal hearing before a Hearing Officer at the RO in 
February 1999, the veteran testified that during service he 
was a cannoneer on a 155-mm self-propelled rifle and was 
exposed to noise associated with artillery on a regular 
basis.  Transcript, p. 4 (February 1999).  He recalled one 
incident in which he was almost knocked over by the 
concussion of a blast and informed that he had not been 
wearing hearing protection.  Tr., p. 5.  The veteran stated 
that in 1952, while on leave, his mother had noticed a 
decrease in his hearing.  Tr., p. 6.  He testified that he 
had not had any post-service noise exposure and had worked 
primarily as an accountant following service.  The veteran's 
wife testified that she worked with the veteran during 1960s 
and noticed his hearing impairment at that time.  Tr., pp. 3, 
7.  The veteran indicated that he had had audiological 
testing at Woodland Clinic and by Dr. Sooy, sometime between 
1963 and 1968.  Tr., pp. 3, 9.  The Hearing Officer 
questioned whether the treatment records from the Woodland 
Clinic and from Dr. Sooy had been associated with the claims 
file.  Tr., pp. 9-10.  

A February 1999 report of contact notes that, following the 
hearing in this matter, the veteran's representative took 
possession of the veteran's claims folder in order to 
determine whether treatment records from Woodland Clinic and 
Dr. Sooy had been submitted.  The report notes that the 
representative was advised to submit authorizations for 
release of information.  No releases for Woodland Clinic or 
Dr. Sooy have been provided.  

In a February 1999 statement in support of the claim, the 
veteran's brother reported that he noticed a decrease in the 
veteran's hearing shortly after the veteran's discharge from 
active service.  He indicated that their parents had also 
noticed a change in the veteran's hearing and that it had 
often been the topic of conversation.    

In a VA audiological evaluation report, dated in March 1999, 
each ear was evaluated.  The pure tone thresholds in the left 
ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
25
65
75
85

Speech audiometry revealed speech recognition ability of 60 
percent in the left ear.  The diagnosis was a bilateral, mild 
to severe sloping sensorineural hearing loss with poor word 
recognition scores.  The report notes that there had been no 
significant change in hearing since the earlier audiological 
evaluation in 1997.  

In July 1999, the veteran submitted copies of service 
personnel records.  The records show that the veteran served 
in an artillery battalion beginning in 1951.  


Criteria

If no Notice of Disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
the VA as to conclusions based on the evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in § 3.105 of this part.  38 C.F.R. 
§ 3.104(a).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well-grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well-groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

A well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has also held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  

Analysis

The veteran seeks to reopen a claim of entitlement to service 
connection for left ear hearing loss.  The September 1979 
rating decision is final based on the evidence of record at 
that time.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.1103.  

Evidence submitted that was not in the record at the time of 
the September 1979 rating decision includes a statement from 
the veteran's brother in which he reported that there was a 
noticeable difference in the veteran's hearing following 
active service and the veteran has testified that he worked 
primarily as an accountant after service.  Also there are VA 
and private reports of audiologic evaluations, which indicate 
that the veteran has had no post-service noise exposure.  
Although there is earlier evidence suggesting a link between 
the veteran's left ear hearing loss and service, the 1997 VA 
report is the only indication that the veteran's post-service 
history was negative for noise exposure.  

The above-mentioned medical evidence, coupled with the 
statement in support of the claim and the personal hearing 
testimony, bears directly and substantially upon the issue of 
service connection for a left ear hearing disability.  Such 
evidence is significant and must be considered in order to 
fairly decide the merits of the claim. The Board therefore 
finds that new and material evidence has been received since 
the September 1979 rating decision and the veteran's claim is 
therefore reopened.  38 C.F.R. § 3.156(a).  

As the Board noted above, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the appellant has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well-grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well-grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for left 
ear hearing loss, the first element has been met.  
Accordingly, the Board's analysis must proceed 
to a determination of whether the veteran's reopened claim is 
well grounded.

The Board finds that the evidence shows that the veteran has 
presented competent medical evidence of a current left ear 
hearing disability.  The 1979 VA examiner diagnosed bilateral 
high frequency sensorineural hearing loss.  That examiner 
specifically stated that the bilateral hearing disability was 
consistent with acoustic trauma.  The claims file is negative 
for post-service noise exposure and the evidence indicates 
that the veteran has worked primarily as an accountant.  VA 
examinations in 1997 and 1999 also show that the veteran 
continues to have a bilateral sensorineural hearing loss.  
Without weighing the probative value of this evidence or 
assessing its credibility the Board finds the veteran's claim 
is well grounded based on the evidence.  


ORDER
New and material evidence having been submitted, the claim of 
entitlement to service connection for a left ear hearing loss 
disability is reopened.

The claim of entitlement to service connection for a left ear 
hearing loss disability is well grounded.  

To this extent only, the appeal is granted.


REMAND

As previously noted, the veteran has raised the issue of an 
increased evaluation for his service-connected right ear 
hearing disability.  This issue is inextricably intertwined 
with the issue of service connection for a left ear hearing 
disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Because the claim of entitlement to service connection a left 
ear hearing loss disability is well grounded, VA has a duty 
to assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The duty 
to assist in this case requires obtaining a medical opinion 
as to whether the veteran's left ear hearing loss is related 
to service.  Further, the veteran testified that he had had 
private audiometric testing at the Woodland Clinic and by Dr. 
Sooy.  Thus, additional medical evidence may be available. 

Accordingly, the Board remands this case to the RO for the 
following action.  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

3.  The RO should allow the veteran another 
opportunity to cooperate in this matter by 
providing an authorization for the release of 
the results of hearing tests that he 
testified were taken at the Woodland Clinic.  
He should provide the address of the Woodland 
Clinic and the approximate dates of the 
tests.  In regard to Dr. Sooy, the veteran 
should be asked to provide additional 
information regarding procedure performed by 
Dr. Sooy to remove skin from the veteran's 
ear.  He should identify where and 
approximately when the procedure was done (to 
include whether it was performed at a 
hospital and if so whether the veteran was 
admitted to the hospital or just an 
outpatient), which ear was involved, and 
whether Dr. Sooy ever had the veteran's 
hearing tested.  The veteran also should 
provide Dr. Sooy's last known address and 
authorization for Dr. Sooy and the facility 
where the skin was removed to release any 
medical records.  The RO should then try to 
obtain the veteran's records.  

4.  The RO should also request from Dr. Bud 
West and ENT Specialists any treatment and 
evaluation records other than the October 20, 
1997, audiometric examination report that is 
signed by K. Vander Wall, which is already in 
the file.   

5.  After the above has been completed to 
the extent possible and any additional 
evidence has been added to the file, the 
veteran should be afforded a VA 
audiological examination and a special 
ear, nose and throat examination.  The 
claims folder should be made available to 
the examiners for review before the 
examinations.  The examiners must review 
the file, including the service discharge 
examination report that shows 15/15 
hearing in the left ear and 10/15 hearing 
in the right ear.  The examiners should 
obtain a detailed history from the 
veteran, including in regard to the 



procedure performed by Dr. Sooy to remove 
skin from his ear, and then address the 
following: (1) What type of hearing loss 
does the veteran have in his left ear and 
what are the possible causes of that type 
of hearing loss; (2) in view of the 
service separation examination results 
and the other evidence of record, 
including the configuration of pure tone 
thresholds in the left ear and other 
auiological results, can it be said, 
without resorting to speculation, that 
the veteran's left ear hearing loss is at 
least as likely as not due to in-service 
noise exposure.  The rationale for the 
opinions should be given.     

6.  The RO should again review the record 
and readjudicate the claims.  If the 
decision remains adverse, the appellant 
and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded time to respond.  

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action by the veteran is required until he is notified by 
the RO.  The purpose of this remand is to ensure due process 
of law. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 

